Case: 11-41053     Document: 00511913325         Page: 1     Date Filed: 07/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2012
                                      No. 11-41053
                                    c/w No. 11-41054                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RUPERTO VALLE-PORCALLO,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:06-CR-67-1
                             USDC No. 2:05-CR-626-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Ruperto Valle-Porcallo appeals the sentence imposed following convictions
for transporting an illegal alien and failing to appear for a pretrial conference in
2005. Valle-Porcallo does not contest the two-level increase in his guidelines
offense level for obstruction of justice based on his flight and fugitive status,
which resulted in his conviction for failing to appear. However, he argues that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41053     Document: 00511913325   Page: 2   Date Filed: 07/09/2012

                                  No. 11-41053
                                c/w No. 11-41054

the court erred by denying him credit for acceptance of responsibility based on
the obstruction enhancement where he pleaded guilty promptly after being
apprehended and was already sufficiently punished for fleeing.
         We will affirm a decision not to award a reduction for acceptance of
responsibility “unless it is without foundation, a standard of review more
deferential than the clearly erroneous standard.”            United States v.
Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (internal quotation marks and
citation omitted). “A defendant who enters a guilty plea is not entitled to an
adjustment under this section as a matter of right.” U.S.S.G. § 3E1.1, comment.
(n.3).    Moreover, absent extraordinary circumstances, an enhancement for
obstruction of justice “indicates that the defendant has not accepted
responsibility for his criminal conduct.” Id., comment. (n.4); see Juarez-Duarte,
513 F.3d at 211. Valle-Porcallo has shown no extraordinary circumstances
warranting a reduction for acceptance of responsibility in the face of an
uncontested increase for obstruction of justice. See § 3E1.1, comment. (n.4);
United States v. Lujan-Sauceda, 187 F.3d 451, 451-52 (5th Cir. 1999) (holding
that even voluntary surrender after flight did not create extraordinary
circumstances warranting credit for acceptance of responsibility). The district
court’s judgment is AFFIRMED.




                                       2